
	

116 SRES 114 ATS: Expressing support for the designation of March 21, 2019, as “National Rosie the Riveter Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 114
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2019
			Mr. Casey (for himself, Mrs. Shaheen, Mrs. Capito, Mr. Coons, and Mr. Isakson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing support for the designation of March 21, 2019, as National Rosie the Riveter Day.
	
	
 Whereas National Rosie the Riveter Day is a collective national effort to raise awareness of the more than 18,000,000 women in the civilian labor force during World War II;
 Whereas the people of the United States have chosen to honor women workers who contributed from the home front during World War II;
 Whereas those women left their homes to work or volunteer full-time in factories, farms, shipyards, airplane factories, banks, and other institutions in support of the Armed Forces overseas;
 Whereas those women worked with the United Service Organizations and the American Red Cross, drove trucks, riveted airplane parts, collected critical materials, rolled bandages, and served on rationing boards;
 Whereas it is fitting and proper to recognize and preserve the history and legacy of working women, including volunteer women, during World War II to promote cooperation and fellowship among those women and their descendants;
 Whereas those women and their descendants wish to further the advancement of patriotic ideas, excellence in the workplace, and loyalty to the United States; and
 Whereas March 21, 2019, during Women’s History Month, is an appropriate day to designate as National Rosie the Riveter Day: Now, therefore, be it   That the Senate—
 (1)supports the designation of March 21, 2019, as National Rosie the Riveter Day; and (2)acknowledges the important role played by women during World War II.
			
